
	
		I
		111th CONGRESS
		1st Session
		H. R. 2429
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Gonzalez (for
			 himself, Mr. Jones,
			 Mr. George Miller of California,
			 Mr. Altmire,
			 Mr. Wexler,
			 Mr. Filner,
			 Mr. Gordon of Tennessee,
			 Ms. Schakowsky,
			 Mr. Gene Green of Texas,
			 Mr. Kildee, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the establishment of a Consumer Price Index
		  for Elderly Consumers to compute cost-of-living increases for Social Security
		  benefits under title II of the Social Security Act.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Price Index for Elderly
			 Consumers Act of 2009.
		2.Consumer Price Index
			 for Elderly Consumers
			(a)In
			 generalThe Bureau of Labor
			 Statistics of the Department of Labor shall prepare and publish an index for
			 each calendar month to be known as the Consumer Price Index for Elderly
			 Consumers that indicates changes over time in expenditures for
			 consumption which are typical for individuals in the United States who are 62
			 years of age or older.
			(b)Effective
			 dateSubsection (a) shall
			 apply with respect to calendar months ending on or after July 31 of the
			 calendar year following the calendar year in which this Act is enacted.
			(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 provisions of this section.
			3.Computation of
			 cost-of-living increases for Social Security benefits
			(a)In
			 generalSection 215(i) of
			 the Social Security Act (42 U.S.C.
			 415(i)) is amended—
				(1)in paragraph (1)(G), by inserting before
			 the period the following: , and, solely with respect to any monthly
			 insurance benefit payable under this title to an individual who has attained
			 age 62, effective for adjustments under this subsection to the primary
			 insurance amount on which such benefit is based (or to any such benefit under
			 section 227 or 228) occurring after such individual attains such age, the
			 applicable Consumer Price Index shall be deemed to be the Consumer Price Index
			 for Elderly Consumers and such primary insurance amount shall be deemed
			 adjusted under this subsection using such Index; and
				(2)in paragraph (4), by striking and by
			 section 9001 and inserting , by section 9001, and by
			 inserting after 1986, the following: and by section 3(a)
			 of the Consumer Price Index for Elderly
			 Consumers Act of 2009,.
				(b)Conforming
			 amendments in applicable former lawSection 215(i)(1)(C) of the
			 Social Security Act, as in effect in
			 December 1978 and applied in certain cases under the provisions of such Act in
			 effect after December 1978, is amended by inserting before the period the
			 following: , and, solely with respect to any monthly insurance benefit
			 payable under this title to an individual who has attained age 62, effective
			 for adjustments under this subsection to the primary insurance amount on which
			 such benefit is based (or to any such benefit under section 227 or 228)
			 occurring after such individual attains such age, the applicable Consumer Price
			 Index shall be deemed to be the Consumer Price Index for Elderly Consumers and
			 such primary insurance amount shall be deemed adjusted under this subsection
			 using such Index.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to determinations made by the Commissioner of Social
			 Security under section 215(i)(2) of the Social
			 Security Act (42 U.S.C. 415(i)(2)) with respect to cost-of-living
			 computation quarters ending on or after September 30 of the second calendar
			 year following the calendar year in which this Act is enacted.
			
